DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed April 29, 2022. Claims 1-10 are pending and claims 1, 2 and 4 are amended.

Drawings
The drawings were received on April 29, 2022.  These drawings are acceptable.

	Response to Amendment
Claim 4 has been amended to overcome the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodell, II et al. (US 6,910,349, herein Bodell).
In regards to claim 1, Bodell discloses
A heat exchanger (Figs.1-12), comprising a shell (126) and heat exchange tube bundles (128) located in the shell, the shell having an inlet (Fig.1, into evaporator) and an outlet (132, 134), and a refrigerant flowing in through the inlet, exchanging heat with a fluid in the heat exchange tube bundles, and then flowing out from the outlet, wherein the outlet is provided with an extension section (160) extending into an interior of the shell, and the extension section has a receiving portion configured to receive and retain at least a part of a liquid in the refrigerant flowing toward the outlet after heat exchange (col.5 lines 36-61, see also Fig.A below, the extension section shown in Fig.3 is disposed at an angle and is disclosed that it may include one or more apertures or slots to permit partial flow of refrigerant; therefore, it is understood that the extension section is configured to retain at least a part of a liquid in the refrigerant flow toward the outlet after heat exchange in the angled portion of the extension section).

    PNG
    media_image1.png
    796
    647
    media_image1.png
    Greyscale

In regards to claim 5, Bodell discloses that the extension section is provided with one or more through holes opposite to the receiving portion (col.5 lines 55-61).
In regards to claim 6, Bodell discloses that the extension section is provided (via cap plate 176) with a liquid block member (178) for blocking the liquid from flowing into the extension section.
In regards to claim 7, Bodell discloses that the liquid block member is configured as a wire mesh having a structure of at least two layers (col.8 lines 16-19).
In regards to claim 8, Bodell discloses that an included angle between a tangential direction of an end surface of a free end of the extension section and a horizontal direction ranges from 45° to 270° (Figs.3 and 5).
In regards to claim 9, Bodell discloses that the extension section is configured into a J shape, and the heat exchanger is a flooded evaporator (Fig.3).

Allowable Subject Matter
Claims 2-4 and 10 are allowed, at least for the reason that the prior art of record does not disclose that the extension section is provided with one or more valve members as claimed.

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive. Applicant remarks on page 5 that Bodell's protruding portion (160) appears to extend downwards and would not retain liquid refrigerant. However, Applicant refers to the Fig.6 and 8 embodiment and disregards the Fig.3 embodiment. As discussed in the above rejection, Bodell discloses in Fig.3 and in col.5 lines 36-61 that the protruding portion (160) is at an angle and is therefore configured to retain liquid refrigerant. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763       

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763